                                                                       Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 1 of 14



                                                                 1   Eric H. Spencer (#022707)
                                                                     Brett W. Johnson (#021527)
                                                                 2   Colin P. Ahler (#023879)
                                                                     Ryan J. Regula (#028037)
                                                                 3   Derek C. Flint (#034392)
                                                                     SNELL & WILMER L.L.P.
                                                                 4   One Arizona Center
                                                                     400 E. Van Buren, Suite 1900
                                                                 5   Phoenix, Arizona 85004-2202
                                                                     Telephone: 602.382.6000
                                                                 6   Email: espencer@swlaw.com
                                                                 7          bwjohnson@swlaw.com
                                                                            cahler@swlaw.com
                                                                 8          rregula@swlaw.com
                                                                            dflint@swlaw.com
                                                                 9   Attorneys for Defendant F. Ann Rodriguez
                                                                10
                                                                11                             UNITED STATES DISTRICT COURT
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                   DISTRICT OF ARIZONA
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                     Pascua Yaqui Tribe,
                              602.382.6000




                                                                14
                                                                                                                  No. CV-20-00432-TUC-JAS
                                   L.L.P.




                                                                15                    Plaintiff,
                                                                                                                  Reply in Support of Motion to Dismiss
                                                                16         v.
                                                                     F. Ann Rodriguez, in her official capacity   Assigned to: Hon. James A. Soto
                                                                17   as Pima County Recorder,
                                                                18                    Defendant.
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                       Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 2 of 14



                                                                 1                                          Introduction
                                                                 2          Plaintiff’s Response fails to cure the myriad defects in the Complaint. Plaintiff (or
                                                                 3   the “Tribe”) does not have standing for its claims. It lacks parens patriae standing because,
                                                                 4   by its own admission, it does not bring this suit on behalf of all its members (“Tribal
                                                                 5   Members”), (See Doc. 27 at 6), and the doctrine of parens patriae does not grant standing
                                                                 6   to a sovereign to vindicate individual rights. Nor does the tribe have associational standing,
                                                                 7   as it has failed to plead facts showing that any individual Tribal Member would have
                                                                 8   standing or that the alleged interests it seeks to defend are germane to the Tribe’s purpose.
                                                                 9          Plaintiff (or the “Tribe”) also fails to justify its decision to wait until three weeks
                                                                10   before the November 3, 2020 General Election to ask a court to reinstate an on-reservation
                                                                11   early-voting (“OREV”) site that was eliminated more than two years ago. Plaintiff’s
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   argument that its claims extend beyond the 2020 General Election is rendered implausible
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   by the inextricable link between those claims and the COVID-19 pandemic. The Purcell
                             LAW OFFICES

                              602.382.6000




                                                                14   doctrine and laches compel this Court to grant the Motion to Dismiss (the “Motion”) on this
                                   L.L.P.




                                                                15   ground alone.
                                                                16          The merits of Plaintiff’s claims are not any stronger. Plaintiff has failed to make
                                                                17   more than “threadbare recitals of the elements of” its claims under § 2 of the Voting Rights
                                                                18   Act and the First and Fourteenth Amendments. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
                                                                19   (2009). It has not plead facts sufficient to show a disparate burden under § 2, or an undue
                                                                20   burden under the First and Fourteenth Amendments. Accordingly, the Court should grant
                                                                21   the Motion and enter judgment in favor of Recorder Rodriguez.
                                                                22                                            Argument
                                                                23    I.    Plaintiff Lacks Standing
                                                                24          A. The Tribe May Not Assert Parens Patriae Standing
                                                                25          Plaintiff contends that tribes may assert parens patriae jurisdiction under certain
                                                                26   circumstances. (Doc. 27 at 6). But not a single case cited by Plaintiff addressed the issue of
                                                                27   parens patriae standing and held that a tribe properly exercised it. (Id.). Two of those cases
                                                                28   did not even address the issue of standing. See Confederated Tribes of the Chehalis

                                                                                                                   1
                                                                       Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 3 of 14



                                                                 1   Reservation v. Thurston Cty. Bd. of Equalization, 724 F.3d 1153 (9th Cir. 2013); see also
                                                                 2   Ogala Sioux Tribe v. Fleming, 904 F.3d 603, 610 (8th Cir. 2018) (“We do not address
                                                                 3   whether any of the plaintiffs [including the tribe] satisfy the requirements for Article III
                                                                 4   standing, because the district court should have abstained under Younger.”). Another Eighth
                                                                 5   Circuit case, Santee Sioux Tribe, undermines Plaintiff’s position because it held that a tribe
                                                                 6   did not have standing and reasoned that “[t]he parens patriae doctrine cannot be used to
                                                                 7   confer standing on the Tribe to assert the rights of a dozen or so members of the Tribe.”
                                                                 8   United States v. Santee Sioux Tribe of Neb., 254 F.3d 728, 734 (8th Cir. 2001). The Tenth
                                                                 9   Circuit case cited by Plaintiff similarly undermines its argument, as the court there held that
                                                                10   the plaintiff-tribes “cannot avail themselves of the parens patriae doctrine in order to
                                                                11   maintain any § 1983 claims.” Cheyenne v. Arapaho Tribes v. First Bank & Tr. Co., 560
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Fed. App’x 699, 705 (10th Cir. 2014).
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          The principle set forth in Cheyenne—that a tribe lacks standing to vindicate the rights
                             LAW OFFICES

                              602.382.6000




                                                                14   of individual members—is consistent with the case law cited in the Motion and Ninth
                                   L.L.P.




                                                                15   Circuit precedent. (Doc. 24 at 5-6) For instance, in Chemeheuvi Indian Tribe, the Ninth
                                                                16   Circuit has held that a tribe cannot “assert its members’ individual rights as parens patriae
                                                                17   in a § 1983 action.” Chemeheuvi Indian Tribe v. McMahon, 934 F.3d 1076, 1082 (9th Cir.
                                                                18   2019). The court reasoned that “[t]o assert parens patriae standing, the Tribe would have
                                                                19   to ‘articulate an interest apart from the interests of particular private parties,’” and “express
                                                                20   a quasi-sovereign interest,” but that “quasi-sovereign interests are not individual rights.” Id.
                                                                21   (emphasis added) (quoting Missouri ex rel. Koster v. Harris, 847 F.3d 646, 651 (9th Cir.
                                                                22   2017)); see also Inyo Cty., Cal. v. Paiute-Shoshone Indians of the Bishop Cmty. of the
                                                                23   Bishop Colony, 538 U.S. 701, 712 (2003) (holding that tribes “may not sue under § 1983 to
                                                                24   vindicate the[ir] sovereign right[s]”).
                                                                25          Here, vindicating the “individual rights” of its members is precisely what Plaintiff
                                                                26   seeks to do. In particular, Plaintiff seeks to alleviate alleged burdens on certain members’
                                                                27   right to vote and to encourage those members to exercise that right. (See Doc. 31 at 2)
                                                                28   (claiming Tribe has standing to “remedy the harm to its members” and “encourage members

                                                                                                                    2
                                                                       Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 4 of 14



                                                                 1   to participate in state and federal elections”). Under Chemeheuvi, these alleged harms to the
                                                                 2   Tribe’s members do not confer standing on the Tribe itself. And, as described in the Motion,
                                                                 3   the Tribe does not seek to vindicate the rights of all members; it only seeks to vindicate the
                                                                 4   rights of the minority of its voters who vote early and in-person. This defeats Plaintiff’s
                                                                 5   claim to parens patriae standing. See, e.g., Santee Sioux Tribe of Neb., 254 F.3d at 734
                                                                 6   (parens patriae doctrine “is reserved for actions which are asserted on behalf of all of the
                                                                 7   sovereign’s citizens”).
                                                                 8          Plaintiff’s heavy reliance on Alfred L. Snapp & Son., Inc. v. Puerto Rico ex rel.,
                                                                 9   Barez, 458 U.S. 592, 609 (1982), is also misplaced. In Snapp, Puerto Rico brought suit
                                                                10   against a private party alleging parens patriae standing because Puerto Rican citizens had
                                                                11   been unlawfully denied certain economic benefits based on their status as Puerto Ricans.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Id. Snapp did not involve an attempt by the sovereign to vindicate the individual rights of
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   its citizens, but instead involved a sovereign action to protect the “economic and
                             LAW OFFICES

                              602.382.6000




                                                                14   commercial interests” of its citizens from discrimination in interstate commerce. See id. As
                                   L.L.P.




                                                                15   such, Snapp has no applicability to Plaintiff’s claims in this case.
                                                                16          Put simply, the Tribe lacks parens patriae standing because it does not represent the
                                                                17   interests of all its members and its alleged interest in vindicating individual rights is
                                                                18   insufficient to confer parens patriae standing.
                                                                19          B. The Tribe Lacks Associational Standing.
                                                                20          In the alternative, the Tribe claims that it has associational standing. That argument
                                                                21   fails for multiple reasons. First, Plaintiff fails to satisfy the first Hunt prong because it
                                                                22   cannot point to any allegation in its Complaint that a single Tribal Member has suffered an
                                                                23   “injury-in-fact that is traceable to the defendant and is likely to be redressed by a favorable
                                                                24   decision.” Associated Gen. Contractors of Am., San Diego Chapter, Inc. v. Cal. Dept. of
                                                                25   Transp., 713 F.3d 1187, 1194 (9th Cir. 2013). Rather than pointing to any Complaint
                                                                26   paragraph (or paragraphs) on this point, Plaintiffs instead attempts to establish standing by
                                                                27   citing declarations attached to its preliminary injunction motion to claim that individual
                                                                28   voters have cognizable injuries from the lack of an OREV site. (See Doc. 27 at 8). This

                                                                                                                   3
                                                                       Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 5 of 14



                                                                 1   pleading deficiency is fatal to Plaintiff’s associational-standing argument. Lovelace v.
                                                                 2   Equifax Info. Servs., LLC, No. CV-18-04080-PHX-DWL, 2019 WL 2410800, at *2 (D.
                                                                 3   Ariz. June 7, 2019) (“Courts regularly decline to consider declarations and exhibits
                                                                 4   submitted . . . in opposition to a motion to dismiss . . . if they constitute evidence not
                                                                 5   referenced in the complaint or not a proper subject of judicial notice.”) (quoting Gerritsen
                                                                 6   v. Warner Bros. Ent. Inc., 112 F. Supp. 3d 1011, 1021 (C.D. Cal. 2015)); see also Yazzie v.
                                                                 7   Hobbs, 2020 WL 6072861 (9th Cir. Oct. 15, 2020) (“The failure to plead—much less make
                                                                 8   a clear showing of—concrete and particularized injury is enough to doom Yazzie’s
                                                                 9   standing.”).
                                                                10          Even if the Court considers the declarations, those declarations still do not show that
                                                                11   any Tribal Member has suffered a cognizable harm under § 2 of the Voting Rights Act or
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   the U.S. Constitution. The factual allegations in the declarations express nothing more than
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   a preference to vote early and an inconvenience by having to travel farther to do so. (See
                             LAW OFFICES

                              602.382.6000




                                                                14   Doc. 4-5 at 12) (voter claims “I would like to vote in-person at an early voting location”
                                   L.L.P.




                                                                15   and that he would “hav[e] to travel two hours roundtrip on a bus” to do so); (Doc. 4-5 at 25)
                                                                16   (voter, a disc jockey who works at the previous on-reservation early-voting location, claims
                                                                17   “I prefer to vote early, in-person” and that closest early voting location is “too far to walk”).
                                                                18   But the inconvenience of traveling to cast a ballot is not a cognizable harm under § 2 of the
                                                                19   Voting Rights Act. See, e.g., Lee v. Va. State Bd. of Elections, 843 F.3d 592, 600 (4th Cir.
                                                                20   2016) (§ 2 does not prohibit “any regulation that imposes a disparate inconvenience,” and
                                                                21   polling places do not “need to be precisely located such that no group ha[s] to spend more
                                                                22   time traveling to vote than any other”); Yazzie v. Hobbs, 2020 WL 5834757, at *4 (D. Ariz.
                                                                23   Sept. 25, 2020), affirmed on other grounds by Yazzie v. Hobbs, 2020 WL 6072861 (9th Cir.
                                                                24   Oct. 15, 2020) (a showing that an election law is “more inconvenient for Navajo voters than
                                                                25   it is for certain voters” does not “constitute a showing of disparate burden” under § 2).
                                                                26          Nor is the inconvenience of traveling to an early-voting location a cognizable harm
                                                                27   under the First and Fourteenth Amendments. The statute that allows Recorder Rodriguez to
                                                                28   establish early-voting locations expands the franchise, making it easier for some voters to

                                                                                                                    4
                                                                         Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 6 of 14



                                                                 1   cast their ballots. See Ariz. Rev. Stat. § 16-542(A). And, as the Fifth Circuit recently held,
                                                                 2   “a law that makes it easier for others to vote does not abridge any person’s right to vote”
                                                                 3   under the Constitution. Tex. League of United Latin Am. Citizens v. Hughs, ---F.3d---, 2020
                                                                 4   WL 6023310, at *5 (5th Cir. Oct. 12, 2020) (quotations omitted). Therefore, mere voter
                                                                 5   inconvenience with respect to early voting does not constitute a burden on any individual’s
                                                                 6   constitutional rights. See id.
                                                                 7          Second, the alleged standing of individual Tribal Members is also defeated by
                                                                 8   Plaintiff’s acknowledgment that COVID-19 is the source of the claimed burden on those
                                                                 9   members. (Doc. 27 at 9). As a threshold matter, Tribal Members’ alleged fear of catching
                                                                10   COVID-19 while traveling to the polls does not amount to an injury-in-fact sufficient to
                                                                11   confer standing. See Muns v. Kerry, 782 F.3d 402, 411 (9th Cir. 2015) (holding that a “fear
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   of speculative future injury” does not constitute injury-in-fact). Moreover, as the Sixth
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Circuit reasoned in rejecting an undue burden claim based on the interplay between the
                             LAW OFFICES

                              602.382.6000




                                                                14   COVID-19 pandemic and a state election law, an undue burden claim “require[s] state
                                   L.L.P.




                                                                15   action.” Thompson v. DeWine, 959 F.3d 804, 810 (6th Cir. 2020); see also Kishore v.
                                                                16   Whitmer, 972 F.3d 745, 750 (6th Cir. 2020) (plaintiffs’ “conscious choice” not to avail
                                                                17   themselves of state election law because of COVID-19 is not state action). It follows that
                                                                18   courts “cannot hold private citizens’ decisions to stay home for their own safety against the
                                                                19   State.” Id. Yet that is exactly what Plaintiff asks the Court to do here, arguing that the
                                                                20   absence of an OREV site “in the context of” COVID-19 burdens its rights. DeWine
                                                                21   expressly contradicts this argument.1 Because none of the arguments Plaintiff raises to
                                                                22   support standing under the first Hunt prong hold water, Plaintiff lacks associational
                                                                23   standing. See Hunt v. Wash. State Apple Advert. Comm’n, 532 U.S. 333, 343 (1977).
                                                                24          Third, even if the Court reaches the second Hunt prong, Plaintiff fails there too
                                                                25   because it has not established that the “interests it seeks to protect are germane to the
                                                                26   organization’s purpose.” See id. Tellingly, Plaintiff does not contend that the purpose of the
                                                                27   1
                                                                       Miller v. Thurston, which Plaintiff relies upon to support its undue burden argument, is
                                                                28   inapposite because, unlike in this case, the defendant in Thurston “d[id] not argue any
                                                                     plaintiff lacks an injury in fact.” 967 F.3d 727, 735 (8th Cir. 2020).

                                                                                                                   5
                                                                          Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 7 of 14



                                                                 1   Pascua Yaqui Tribe is to protect voter rights. (See Doc. 27 at 10; Doc. 31 at 3). Instead,
                                                                 2   Plaintiff merely points to its interest in voting-related activities. On its face, this is
                                                                 3   insufficient to establish associational standing. See Schmier v. U.S. Court of Appeals, 279
                                                                 4   F.3d 817, 823 (9th Cir. 2002) (holding that a “mere interest” in an issue “no matter how
                                                                 5   longstanding the interest and now matter how qualified the organization is in evaluating the
                                                                 6   problem, is not sufficient by itself to render the organization adversely aggrieved or
                                                                 7   affected”).2 What’s more, none of the alleged interests the Plaintiff seeks to protect are
                                                                 8   germane to a purpose set forth in its Complaint, rendering its pleading on the second Hunt
                                                                 9   prong deficient. See Lovelace, 2019 WL 2410800, at *2; (see Doc. 27 at 10; Doc. 31 at 3).
                                                                10   Thus, Plaintiff lacks associational standing because it cannot establish two of the three
                                                                11   required elements under Hunt.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12       II.   Plaintiff’s Claims Are Barred by the Purcell Doctrine.3
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13             Plaintiff claims that Purcell does not bar courts from issuing injunctions near an
                             LAW OFFICES

                              602.382.6000




                                                                14   election, no matter how devastating the impact on election administration, so long as the
                                   L.L.P.




                                                                15   injunction does not “alter[] existing election laws or rules.” (Doc. 27 at 11). But this reading
                                                                16   of Purcell flies in the face of Ninth Circuit precedent.
                                                                17             As the Ninth Circuit recently explained, Purcell operates to prevent district courts
                                                                18   from issuing injunctions that send states “scrambling to implement and administer” them
                                                                19   “on the eve of an election.” Ariz. Democratic Party v. Hobbs, ---F.3d---, 2020 WL 5903488,
                                                                20   at *2 (9th Cir. Oct. 6, 2020). The Ninth Circuit reiterated the point three days ago in Yazzie,
                                                                21   noting that the Purcell doctrine factored into its decision to dismiss the case, which
                                                                22   undermines Plaintiff’s argument that Purcell cannot be a ground for dismissal. Yazzie v.
                                                                23
                                                                     2
                                                                24     To the extent Plaintiff claims organizational standing, that argument fails because Plaintiff
                                                                     did not allege in the Complaint that it any of Recorder Rodriguez’s actions cause it to divert
                                                                25   resources or frustrated its mission. See La Asociacion de Trabajadores de Lake Forest v.
                                                                     City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010) (plaintiff must plead both a
                                                                26   “diversion of resources and a frustration of its mission” to establish organizational
                                                                     standing).
                                                                27   3
                                                                       The arguments in Plaintiff’s Reply, (Doc. 27), concerning Purcell and laches but address
                                                                28   facts and issues outside the Complaint are irrelevant to the disposition of this Motion and
                                                                     are therefore not addressed in this Reply. See Lovelace, 2019 WL 2410800, at *2.

                                                                                                                    6
                                                                         Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 8 of 14



                                                                 1   Hobbs, 2020 WL 6072861, at *4 (holding that “[d]ismissal of this last-minute challenge to
                                                                 2   a decades-old rule should be fair notice to plaintiffs” that bring election lawsuits on the eve
                                                                 3   of the election) (Doc. 31 at 4). Plaintiff—which brought its claims well after the plaintiffs
                                                                 4   in Arizona Democratic Party and Yazzie—conveniently ignores both cases in its briefs,
                                                                 5   despite the fact that they were cited in the Motion. Plaintiff similarly ignores McCrory (also
                                                                 6   cited in the Motion), which applied Purcell in the context of changes to early-voting plans
                                                                 7   because the changes “would create logistical difficulties” including “the need to coordinate
                                                                 8   properly trained staff, computer system setup, and site management.” N.C. State Conference
                                                                 9   of the NAACP v. McCrory, 214 F. Supp. 3d 466, 472 (M.D.N.C. 2016).
                                                                10          Applying these cases here warrants dismissal. Despite having knowledge of the basis
                                                                11   for its claims (removal of the OREV site) in 2018, Plaintiff did not file this lawsuit until
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   three weeks before the election. (See Doc. 1 at 2). As in Arizona Democratic Party,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Plaintiff’s requested relief would undoubtedly send Recorder Rodriguez “scrambling” at
                             LAW OFFICES

                              602.382.6000




                                                                14   the eleventh hour to establish a new early-voting site with early voting already underway
                                   L.L.P.




                                                                15   across Pima County. See Ariz. Rev. Stat. § 16-542(C) (early voting begins 27 days before
                                                                16   the election). Similar to McCrory, the “logistical difficulties” for Recorder Rodriguez would
                                                                17   include, among other things, “the need to coordinate properly trained staff, computer system
                                                                18   setup, and site management.” See 214 F. Supp. 3d at 472. Thus, the Purcell doctrine requires
                                                                19   dismissal of Plaintiff’s late-brought claims.4
                                                                20          Plaintiff fails to cite any authority to support its proposition that the Purcell doctrine
                                                                21   does not apply to last-minute changes to election plans or the placement of polling locations.
                                                                22   The main case on which Plaintiff relies—Democracy North Carolina v. North Carolina
                                                                23   State Board of Elections—did not invoke Purcell because the relevant set of voting rules
                                                                24   was not yet finalized. See 2020 WL 4484063, at *63. This is not the case here, where Pima
                                                                25
                                                                     4
                                                                26    Plaintiff’s argument that its claims should not be dismissed under Purcell because it will
                                                                     continue to pursue this litigation after the November 3, 2020 General Election is a red-
                                                                27   herring; the factual underpinning of this lawsuit is inextricably linked to the impact of the
                                                                     COVID-19 pandemic on the 2020 election cycle. (See, e.g., Doc. 1 at ¶¶ 4, 7, 25, 27, 34,
                                                                28   39, 40, 57, 61-62, 98) (discussing connection between alleged burdens on voting and
                                                                     COVID-19).

                                                                                                                      7
                                                                         Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 9 of 14



                                                                 1   County’s list of early-voting sites was finalized six months ago. See Ex. A, Pima County
                                                                 2   Board of Supervisors, Resolution No. 2020-28 (Apr. 21, 2020).5 Moreover, the plaintiffs in
                                                                 3   Democracy North Carolina brought their claims more than 4 months before the election,
                                                                 4   2020 WL 4484063, at *3, whereas Plaintiff brought its claims three weeks before the
                                                                 5   election. Therefore, Democracy North Carolina is highly distinguishable.
                                                                 6          Hill v. Williams is similarly distinguishable. In that case, the plaintiffs sought to
                                                                 7   enjoin state officials from enforcing a statute that prohibited voters from taking photos of
                                                                 8   their completed ballots. 2016 WL 8667798, at *2 (D. Colo. Nov. 4, 2016). The plaintiffs
                                                                 9   made clear that their requested relief would not change any election laws, procedures, or
                                                                10   operations. Id. at *7-8. If anything, the requested relief actually preserved state resources
                                                                11   by forbidding prosecutions. By contrast, Plaintiffs’ requested relief would place an immense
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   burden on Recorder Rodriguez by requiring her to establish a new early-voting site when
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   early voting is already underway.
                             LAW OFFICES

                              602.382.6000




                                                                14          In addition, Blackfeet Nation v. Corey Stapleton and Jacksonville Coalition for Voter
                                   L.L.P.




                                                                15   Protection v. Hood have no relevance here. Hood was decided two years before Purcell and
                                                                16   thus could not have applied the Purcell doctrine. See generally Jacksonville Coalition for
                                                                17   Voter Prot. v. Hood, 351 F. Supp. 2d 1326 (M.D. Fla. 2004). And Plaintiff did not even cite
                                                                18   a written order in Blackfeet Nation v. Corey Stapleton; instead, it merely cited to the docket
                                                                19   for the irrelevant proposition that Purcell does not apply to election-related settlement
                                                                20   agreements. (Doc. 27 at 11). If anything, Plaintiffs need to rely on these two cases lays bare
                                                                21   the weakness of its Purcell argument.
                                                                22   III.   Plaintiff’s Claims Are Barred by Laches.
                                                                23          Plaintiff’s Response makes two arguments as to why laches should not bar its claims,
                                                                24   asserting that: (1) the doctrine does not bar challenges to election issues because they persist
                                                                25
                                                                     5
                                                                26     The Court may take judicial notice of the Pima County Election Plan because it is a
                                                                     government publication. See McGhee v. City of Flagstaff, No. CV-20-08081-PCT-GMS,
                                                                27   2020 WL 2309881, at *2 (D. Ariz. May 8, 2020) (“Because government publications are
                                                                     matters of public record and can easily be verified, they are proper subjects of judicial
                                                                28   notice.”); see also Corrie v. Caterpillar, Inc., 503 F.3d 974, 978 n.2 (9th Cir. 2007)
                                                                     (government publications proper subject of judicial notice).

                                                                                                                    8
                                                                      Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 10 of 14



                                                                 1   for multiple election cycles; and (2) the timing of this lawsuit does not prejudice Recorder
                                                                 2   Rodriguez. (Doc. 31 at 4-5). But Plaintiff miscomprehends the nature of a laches defense
                                                                 3   and dramatically understates the prejudice to Recorder Rodriguez.
                                                                 4          Recorder Rodriguez has never argued that Plaintiff’s claims are barred by laches
                                                                 5   because the root of its grievance persisted for multiple election cycles. Instead, Plaintiff’s
                                                                 6   delay in bringing this lawsuit was unreasonable because Plaintiff waited until three weeks
                                                                 7   before the election after knowing the basis of its claims for more than two years. (See Doc.
                                                                 8   1 at ¶ 2) (claiming plaintiff has advocated for “reinstatement” of the on-reservation early-
                                                                 9   voting site since it was removed in 2018). Had Plaintiff brought its claims earlier, laches
                                                                10   may not have applied. But now, with Recorder Rodriguez’s Election Plan already in place
                                                                11   and voting already underway, Plaintiff’s delay is highly prejudicial. See Ariz. Libertarian
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Party v. Reagan, 189 F. Supp. 3d 920, 923 (D. Ariz. 2016) (prejudice inquiry focuses on
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   “prejudice that stems from the plaintiff’s delay in bringing suit”).
                             LAW OFFICES

                              602.382.6000




                                                                14          Indeed, the prejudice to Recorder Rodriguez is very similar to the prejudice in Fulani
                                   L.L.P.




                                                                15   v. Hogsett, where the Seventh Circuit granted the defendant’s motion to dismiss on laches
                                                                16   grounds because the plaintiff did not file suit until three weeks before election. See 917 F.
                                                                17   2d 1028, 1031 (7th Cir. 1990). And Plaintiff’s delay in bringing this lawsuit is even more
                                                                18   unreasonable: in Fulani, the plaintiffs had knowledge of the facts underlying their claims
                                                                19   for a mere eleven weeks, whereas the Plaintiff here has had knowledge of the same for more
                                                                20   than two years. See id.; see also Harris v. Purcell, 973 P.2d 1166, 1170-71 (Ariz. 1998)
                                                                21   (granting motion to dismiss on laches grounds where plaintiff waited five weeks to bring
                                                                22   claim). Accordingly, the Court should dismiss Plaintiff’s claims due to laches.
                                                                23   IV.    Plaintiff Fails to State a Claim Under § 2 of the Voting Rights Act.
                                                                24          Plaintiff fails to state a claim under § 2 because, even assuming arguendo that it has
                                                                25   standing to bring the claim on its Tribal Members’ behalf, the Complaint does not allege
                                                                26   facts sufficient to establish a disparate burden on the rights of those members. Plaintiff must
                                                                27   satisfy the two-step test set forth in Democratic National Committee v. Hobbs, and failure
                                                                28   at step one of the test is fatal. See 948 F.3d 989, 1012 (9th Cir. 2020). To make the requisite

                                                                                                                   9
                                                                      Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 11 of 14



                                                                 1   showing at step one, Plaintiff must plead facts showing “proof of ‘causal connection
                                                                 2   between the challenged voting practice and a prohibited discriminatory result” relating to
                                                                 3   voting. Gonzalez v. Arizona, 677 F.3d 383, 405 (9th Cir. 2012) (quoting Smith v. Salt River
                                                                 4   Project Agric. Improvement & Power Dist., 109 F.3d 586, 595 (9th Cir. 1997)). A “bare
                                                                 5   statistical showing” of disparate burden is insufficient to satisfy this step. Id. Courts only
                                                                 6   analyze the Senate Factors, such as historical discrimination, if they reach step two.
                                                                 7   Democratic Nat’l Comm., 948 F.3d at 1012-13.
                                                                 8          Here, the Complaint fails to satisfy step one of the § 2 test because it has not plead
                                                                 9   any facts alleging that removal of the OREV site in 2018 has actually caused any
                                                                10   discriminatory result regarding the ability of Tribal Members to cast a ballot and elect
                                                                11   representatives of their choice. Plaintiff argues that the Complaint satisfies step one because
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   removing the OREV site “greatly diminishes the opportunity” for Tribal Members to
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   participate in the electoral process and “lessens” their opportunity to “vote safely.” (Doc. 1
                             LAW OFFICES

                              602.382.6000




                                                                14   at ¶¶ 1, 90, 91; Doc. 31 at 6). But those allegations are nothing more than “threadbare
                                   L.L.P.




                                                                15   recitals of the elements of” a § 2 claim, which are insufficient to satisfy the Rule 8 pleading
                                                                16   standard. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).
                                                                17          Moreover, the only statistical disparities that Plaintiff does allege to support its § 2
                                                                18   claim—such as the comparative lack of access to a vehicle and the need to travel farther to
                                                                19   vote early and in-person—are not the type of disparities that can give rise to such a claim.
                                                                20   See, e.g., Lee 843 F.3d at 600 (4th Cir. 2016); Yazzie, 2020 WL 5834757, at *4. What
                                                                21   matters for the § 2 claim is whether the removal of the OREV site in 2018 has actually
                                                                22   caused any prohibited discriminatory result relating to actual voting by Tribal Members—
                                                                23   and the Complaint does not contain any factual allegations on this critical point. See
                                                                24   Gonzalez, 677 F.3d at 405.
                                                                25          Because Plaintiff fails to satisfy step one of the § 2 analysis, the facts alleged in the
                                                                26   Complaint that relate to historical discrimination do not help its cause; evidence of historical
                                                                27   discrimination only applies at step two. See Democratic Nat’l Comm., 948 F.3d at 1012.
                                                                28   Thus, the Court should dismiss Plaintiff’s claim under § 2 of the Voting Rights Act.

                                                                                                                   10
                                                                         Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 12 of 14



                                                                 1       V.   Plaintiff Fails to State an Undue Burden Claim.
                                                                 2            Plaintiff fails to state an undue burden claim because it fails to plead facts alleging
                                                                 3   any constitutionally cognizable burden whatsoever. “[A]bsent any burden, there is no
                                                                 4   reason to call on the state to justify its practice” in an Anderson-Burdick analysis. Ariz.
                                                                 5   Libertarian Party v. Reagan, 798 F.3d 723, 732 n.12 (9th Cir. 2015).6
                                                                 6            The Complaint alleges that removal of the OREV site is an undue burden on Tribal
                                                                 7   Members’ right to vote because it makes in-person early voting inconvenient in various
                                                                 8   ways (e.g., longer travel time, need to use public transit). (Doc. 1 at ¶¶ 56-62; Doc. 31 at 7)
                                                                 9   But Recorder Rodriguez’s decision to not provide the OREV does not amount to any burden
                                                                10   on the right to vote. As stated above, Ariz. Rev. Stat. § 16-542(A) is a statute that expands
                                                                11   the franchise, making it easier for some voters to cast their ballots. Laws that “make[] it
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   easier for others to vote does not abridge any person’s right to vote” under the Constitution.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Hughs, 2020 WL 6023310, at *5 (quotations omitted). Therefore, mere voter inconvenience
                             LAW OFFICES

                              602.382.6000




                                                                14   with respect to early voting does not constitute a burden on any individual’s right to vote.
                                   L.L.P.




                                                                15   See id. Absent a burden, “there is no reason to call on” Recorder Rodriguez to “justify [her]
                                                                16   practice,” and Plaintiff’s undue burden claim fails.
                                                                17                                             Conclusion
                                                                18            Plaintiff lacks standing and its dilatory claims are barred by laches and Purcell. Even
                                                                19   if the Court reaches the merits, Plaintiff has failed to plead facts sufficient to allege a § 2
                                                                20   claim or an undue burden claim under the First and Fourteenth Amendments. Accordingly,
                                                                21   Recorder Rodriguez respectfully requests that the Court dismiss all Plaintiff’s claims and
                                                                22   enter judgment in her favor.
                                                                23
                                                                24
                                                                25
                                                                26   6
                                                                       Plaintiff claims that footnote 12 of Reagan is no longer good law because it relies on
                                                                27   Libertarian Party of Wash. v. Munro, 31 F.3d 759 (9th Cir. 1994). (Doc. 27 at 25). Not so.
                                                                     In fact, footnote 12 recognized the tension between Munro and the Anderson-Burdick
                                                                28   analysis, but found that both Munro and an Anderson-Burdick analysis would lead to the
                                                                     same result. Reagan, 798 F.3d at 732 n.12.

                                                                                                                    11
                                                                     Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 13 of 14



                                                                 1       Dated this 18th day of October, 2020.
                                                                 2                                        SNELL & WILMER L.L.P.
                                                                 3
                                                                                                      By: s/ Eric H. Spencer
                                                                 4                                        Eric H. Spencer
                                                                                                          Brett W. Johnson
                                                                 5                                        Colin P. Ahler
                                                                                                          Ryan J. Regula
                                                                 6                                        Derek C. Flint
                                                                                                          Attorneys for Defendant F. Ann
                                                                 7                                        Rodriguez
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                             12
                                                                      Case 4:20-cv-00432-JAS Document 32 Filed 10/18/20 Page 14 of 14



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I hereby certify that on October 18, 2020 I electronically transmitted the attached
                                                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to the CM/ECF registrants on record in this matter.
                                                                 5
                                                                 6   s/ Nicole Begazo

                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                13
